                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION


TIMOTHY TARLTON,                          )
                                          )
               Plaintiff,                 )
                                          )
    v.                                    )
                                          )   Civil Action No. 3:21-cv-278
CHARLOTTE REGIONAL VISITORS               )
AUTHORITY,                                )
                                          )
               Defendant.                 )



                                 EXHIBIT A

                                     TO

                            NOTICE OF REMOVAL

                            Summons and Complaint




  Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 1 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 2 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 3 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 4 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 5 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 6 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 7 of 8
Case 3:21-cv-00278-MOC-DSC Document 1-1 Filed 06/11/21 Page 8 of 8
